Name: 2001/119/EC: Commission Decision of 22 January 2001 amending Decision 2000/532/EC replacing Decision 94/3/EC establishing a list of wastes pursuant to Article 1(a) of Council Directive 75/442/EEC on waste and Council Decision 94/904/EC establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste (Text with EEA relevance) (notified under document number C(2001) 106)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  environmental policy;  technology and technical regulations;  deterioration of the environment;  documentation
 Date Published: 2001-02-16

 Avis juridique important|32001D01192001/119/EC: Commission Decision of 22 January 2001 amending Decision 2000/532/EC replacing Decision 94/3/EC establishing a list of wastes pursuant to Article 1(a) of Council Directive 75/442/EEC on waste and Council Decision 94/904/EC establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste (Text with EEA relevance) (notified under document number C(2001) 106) Official Journal L 047 , 16/02/2001 P. 0032 - 0032Commission Decisionof 22 January 2001amending Decision 2000/532/EC replacing Decision 94/3/EC establishing a list of wastes pursuant to Article 1(a) of Council Directive 75/442/EEC on waste and Council Decision 94/904/EC establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste(notified under document number C(2001) 106)(Text with EEA relevance)(2001/119/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/689/EEC of 12 December 1991 on hazardous waste(1), as last amended by Directive 94/31/EC(2), and in particular Article 1(4) thereof,Whereas:(1) A Community list of hazardous waste was established by Council Decision 94/904/EC(3) and this Decision has been replaced by Commission Decision 2000/532/EC(4).(2) Several Member States have notified end-of-life vehicles, not drained of liquids or other dangerous components as waste which they consider to display one of more of the properties listed in Annex III to Directive 91/689/EEC and have requested to list them as hazardous waste with the list set up under Article 1(4) of Directive 91/689/EEC.(3) Article 1(4) of Directive 91/689/EEC requires the Commission to examine these notifications from Member States with a view to amending the list of hazardous wastes.(4) The Commission is assisted in this task by the Committee established by Article 18 of Directive 75/442/EEC on waste(5).(5) The measures laid down in this Decision were not in accordance with the opinion expressed by the aforementioned Committee and could therefore not be included in Commission Decision 2000/532/EC.(6) The Council did not take a decision on a proposal from the Commission within the time provided for in Article 18 of Directive 75/442/EEC.(7) Consequently, it falls to the Commission to adopt the proposed measures,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 2000/532/EC of 3 May 2000 replacing Commission Decision 94/3/EC establishing a list of wastes pursuant to Article 1(a) of Council Directive 75/442/EEC on waste and Council Decision 94/904/EC establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste is amended as follows:Entry "16 01 04 discarded vehicles" is replaced by:">TABLE>".Article 2This Decision shall apply from 1 January 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 22 January 2001.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 377, 31.12.1991, p. 20.(2) OJ L 168, 2.7.1994, p. 48.(3) OJ L 356, 31.12.1994, p. 14.(4) OJ L 226, 6.9.2000, p. 3.(5) OJ L 194, 25.7.1975, p. 39.